United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-1894
                                    ___________

John Jozaitis,                        *
                                      *
            Appellant,                *
                                      *   Appeal from the United States
      v.                              *   District Court for the
                                      *   District of Nebraska.
Fort Dearborn Life Insurance Company, *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                                 Submitted: July 1, 1997

                                      Filed: July 7, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

       John Jozaitis appeals the district court’s1 judgment for defendant Fort Dearborn
Life Insurance Company following a bench trial in his action brought under ERISA, 29
U.S.C. § 1132. Having carefully reviewed the parties’ briefs and the record, we
conclude that the district court did not err and that an extended opinion would have no
precedential value. We decline to address the issues Jozaitis did not preserve below.
See McKeel v. City of Pine Bluff, 73 F.3d 207, 211 (8th Cir. 1996). As to Jozaitis’s


      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
allegations regarding his counsel’s representation below, we note that a civil litigant has
no constitutional right to effective assistance of counsel. See Glick v. Henderson, 855
F.2d 536, 541 (8th Cir. 1988). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-